BARFIELD, Chief Judge.
Rodrick Dante Jones appeals his convictions and sentences for possession of cocaine and marijuana with intent to sell or distribute within 1000 feet of a school. We AFFIRM the convictions, but REMAND the case to the trial court with directions that it correct the written judgment and sentence to properly reflect the offenses of which he was *642found guilty by the jury and to indicate that only one three-year minimum mandatory sentence was imposed pursuant to section 89B.13(1)(c)1, Florida Statutes.
JOANOS and KAHN, JJ., concur.